Name: Commission Regulation (EC) No 2150/94 of 31 August 1994 fixing, for unginned cotton, the actual production for the 1993/94 marketing year, the estimated production and the provisional reduction in the aid for the 1994/95 marketing year and the amount by which the guide price is to be reduced for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy;  production;  marketing;  agricultural structures and production
 Date Published: nan

 1 . 9 . 94 Official Journal of the European Communities No L 228/31 COMMISSION REGULATION (EC) No 2150/94 of 31 August 1994 fixing, for unginned cotton , the actual production for the 1993/94 marketing year, the estimated production and the provisional reduction in the aid for the 1994/95 marketing year and the amount by which the guide price is to be reduced for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as amended by the Act of Accession of Spain and Portugal , and in particular Protocol 14 annexed thereto, limit is deducted from the guide price of the following marketing year up to a maximum of 7 % ; whereas the application of the abovementioned provisions leads to the fixing of a reduction in the aid for the 1994/95 marketing year and a reduction of the guide price for 1995/96 as indicated below ; Whereas the Council recently undertook to reduce the maximum percentage reduction in the aid from 20 % to 1 8,5 % ; whereas, pending formal amendment of the maximum percentage reduction , the reduction for 1994/95 should be fixed provisionally on the basis of the existing maximum reduction ; whereas the carryover of the reduction for 1 995/96 can, on the other hand, be fixed definitively, having regard to the extent by which the maximum guaranteed quantity is exceeded ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Flax and Hemp, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1 554/93 (2), and in particular Article 1 1 thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 2169/81 provides that the actual production in each marketing year is to be determined each year, taking account of the quantities for which the aid has been applied for ; whereas the application of that criterion gives the actual produc ­ tion for the 1993/94 marketing year indicated below ; HAS ADOPTED THIS REGULATION : Whereas Article 8 of Regulation (EEC) No 2169/81 provides that the estimated production of cotton must be established before the beginning of each marketing year ; whereas, on the basis of the figures available, the esti ­ mated production for the 1994/95 marketing year should be fixed at the figure given below ; Article 1 1 . For the 1993/94 marketing year, actual production of unginned cotton is hereby determined at 1 084 559 tonnes . 2 . For the 1994/95 marketing year :  the estimated production is hereby fixed at 1 170 070 tonnes,  the provisional reduction in the amount of the aid is hereby fixed at ECU 25,365 per 100 kilograms. 3 . For the 1995/96 marketing year, the guide price shall be reduced by ECU 7,102 per 100 kilograms. Whereas, pursuant to Article 2 (2) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (3), as last amended by Regula ­ tion (EEC) No 1 553/93 (4), where the maximum guaran ­ teed quantity is exceeded by the estimated production , the aid should be reduced in accordance with the criteria laid down in that paragraph ; whereas, however, the reduc ­ tion in aid for the 1994/95 marketing year is limited to 20 % of the guide price but any reduction exceeding that Article 2 This Regulation shall enter into force on 1 September 1994. (') OJ No L 211 , 31 . 7 . 1981 , p. 2. (2) OJ No L 154, 25 . 6 . 1993, p. 23 . (3) OJ No L 184, 3 . 7 . 1987, p. 14 . 4) OJ No L 154, 25 . 6 . 1993 , p. 21 . No L 228/32 Official Journal of the European Communities 1 . 9 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1994. For the Commission Karel VAN MIERT Member of the Commission